DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 32-51 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 32-51 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 32, step (d) describes the following: changing at least one parameter frequency or phase position of at least one component of the current excitation signal as a function of “the first response measurement signal” or the at least one evaluation variable.  However, the limitation “the first response measurement signal” lacks sufficient antecedent basis.  Steps (b) and (c) are directed to a “response measurement signal” so it is unclear if the limitation “the first response measurement signal” in step (d) refers to the previously recited limitation “the response measurement signal.”  Appropriate correction is required.  Dependent claims 33-35, 48, and 50 are consequently rejected due to their dependence on claim 32.  To note, the limitation “the first response measurement signal” is further recited in claim 34.
Per claim 36, step (b) describes the following: detecting a response measurement signal of the at least one battery cell, wherein at least one impedance of the at least one battery cell is
determined by means of “the first response measurement signal.”  However, the limitation “the first response measurement signal” lacks sufficient antecedent basis.  It is unclear if the limitation “the first response measurement signal” refers to the limitation “a response measurement signal” in step (b) of claim 36.  Appropriate correction is required.  Dependent claims 37-47, 49, and 51 are consequently rejected due to their dependence on claim 36.
	Furthermore, step (h) of claim 36 states that “the change in the battery state is assumed in the event of a significant deviation or a critical battery state is assumed when the at least one reference value is reached or exceeded.”  However, in light of the specification, it is unclear the extent to which a deviation can be considered a “significant” deviation.  Appropriate correction is required.
	Claim 37 includes the phrase “such as during driving of an electric vehicle.”  However, in light of the specification, it is unclear if this preference is required.  Appropriate correction is required.
	Claim 39 is directed to the method according to claim 36 including the following step: an excitation signal construction with suitable parameters with respect to excitation frequencies, excitation amplitudes and phase positions.  However, in light of the specification, it is unclear the extent to which parameters can be considered “suitable” parameters.  Appropriate correction is required.
	Claim 39 includes the phrase “preferably take place simultaneously or directly successively.”  However, in light of the specification, it is unclear if this preference is required.  Appropriate correction is required.

Claim 49 is directed to the method according to claim 36 wherein the system control unit is set up to generate an excitation signal construction with suitable parameters relating to excitation frequencies, excitation amplitudes, phase positions and an overall amplitude scaling.  However, in light of the specification, it is unclear the extent to which parameters can be considered “suitable” parameters.  Appropriate correction is required.
Claim 51 is directed to a battery system comprising an excitation unit according to claim 49.  However, claim 49 is directed to a device that comprises an excitation unit.  Appropriate correction is required.


Pertinent Prior Art
6.	Christophersen et al. (US 2017/0254859)
	This document discloses a battery impedance measuring system wherein a sum of sinusoids (SOS) current signal is generated as a pulses of increasing or decreasing amplitudes and applied to a battery.  The voltage response is analyzed to determine an appropriate SOC current amplitude that is to be used during a measurement phase (Fig. 6; ¶63-65).  However, this document is silent on changing one parameter frequency or phase position as a function of the response signal, as required by independent claims 32 and 36 of the present application.


Claim Remarks
7.	Although claims 32-51 are rejected under 35 U.S.C. 112(b), the subject matter disclosed in independent claims 32 and 36 and inherited by dependent claims 33-35 and 37-51 is not believed to be taught or suggested by the prior art of record.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852